NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISMAEL CAMPOS MORENO,                           No.    19-70962

                Petitioner,                     Agency No. A200-155-852

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2020**
                                 Pasadena, California

Before: PAEZ and BADE, Circuit Judges, and MELGREN,*** District Judge.

      Ismael Campos Moreno, a native and citizen of Mexico, entered the United

States without authorization and was later charged as removable. He applied for

asylum, withholding of removal, and protection under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric F. Melgren, United States District Judge for the
District of Kansas, sitting by designation.
Torture (CAT). The Immigration Judge (IJ) found Campos Moreno competent to

proceed and denied his application. The Board of Immigration Appeals (BIA)

affirmed the IJ’s denial. We review the BIA’s legal conclusions de novo and its

factual findings for substantial evidence. Molina-Estrada v. I.N.S., 293 F.3d 1089,

1093 (9th Cir. 2002). Exercising jurisdiction under 8 U.S.C. § 1252, we deny the

petition for review.

      1.     The IJ did not err in conducting the competency inquiry required by

Matter of M-A-M-, 25 I. & N. Dec. 474 (B.I.A. 2011). After Campos Moreno’s

attorney presented “indicia of incompetency,” the IJ evaluated whether Campos

Moreno had a rational understanding of the nature and object of the proceedings.

The IJ reviewed Campos Moreno’s medical history and allowed him a reasonable

opportunity to present relevant evidence. Because the IJ concluded Campos

Moreno was competent to proceed, the IJ was not required to select and employ

safeguards for the proceeding. Id. at 481–82. In addition, substantial evidence

supports the IJ’s conclusion that Campos Moreno was competent.

      2.     Substantial evidence also supports the agency’s adverse credibility

determination based on inconsistencies between Campos Moreno’s declaration and

his testimony, the omission from his declaration of substantive details of an

encounter with police, and the omission from his testimony of the incident that

prompted him to leave Mexico. Although “the mere omission of details is


                                         2
insufficient to uphold an adverse credibility finding,” Bandari v. I.N.S., 227 F.3d

1160, 1167 (9th Cir. 2000), “[m]aterial alterations in the applicant’s account of

persecution are sufficient to support an adverse credibility finding.” Zamanov v.

Holder, 649 F.3d 969, 973 (9th Cir. 2011). Campos Moreno attributed the

inconsistencies or omissions to the paralegal who drafted his declaration (or to his

own failure to relay all the incidents to that person), his failure to remember

details, and his mental illness. The agency was not compelled to credit these

explanations. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011).

      3.     Even if credible, Campos Moreno failed to establish entitlement to the

requested relief. To establish eligibility for asylum, an alien must demonstrate that

he suffered past persecution or has “a well-founded fear of persecution on account

of race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42). To be eligible for withholding of removal an

applicant must demonstrate that his “life or freedom would be threatened in [his

home] country because of [his] race, religion, nationality, membership in a

particular social group, or political opinion.” Id. § 1231(b)(3)(A). Campos

Moreno claims persecution as a member of the particular social group “persons

with a mental illness.” Assuming arguendo that Campos Moreno established

membership in this particular social group, he must still show that his “persecution

was or will be on account of his membership in such group.” Ayala v. Holder, 640


                                           3
F.3d 1095, 1097 (9th Cir. 2011). Substantial evidence supports the agency’s

conclusion that Campos Moreno failed to demonstrate that his mental illness or

symptoms motivated the perpetrators’ actions. See Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014) (“[T]he persecutor’s motive is ‘critical’ and the

applicant must come forward with ‘some evidence of [motive], direct or

circumstantial.’”) (second alteration in original) (quoting I.N.S. v. Elias-Zacarias,

502 U.S. 478, 483 (1992)).

      4.     Finally, substantial evidence supports the agency’s denial of CAT

protection because Campos Moreno failed to show it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See id. at 1034 (holding that police ineffectiveness is not

enough to establish an entitlement to relief, “absent evidence of corruption or other

inability or unwillingness to oppose criminal organizations”).

      Campos Moreno’s motion for stay of removal is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          4